DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the occluding zones of claims 1 and 3-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, the recitation of “opposite occluding zones, a respective one of which occludes a zone of the interior face of the transparent armor window” unclear and confusing.  In this connection it is not clear as to exactly what constitutes the occluding zones and it is also unclear as to how the zone of the interior face of the transparent armor window is occluded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luster (US 10,254,088 B1).
[AltContent: rect][AltContent: arrow]Regarding claim 1, as best understood, Luster discloses a windscreen (Fig. 1, 1) having a through-opening (Fig. 2, 4-5) extending between an interior surface of the windscreen and an exterior surface of the windscreen, the windscreen having opposite margins (Fig. 2) at respective opposite sides of the through-opening (Fig. 2); a cassette (Fig. 2, 11) disposed within the through-opening in closure of the through- opening; the cassette comprising a multi-section metal casing (col. 3 ln. 1-7 discloses “a windshield frame 11 made of a strong, ballistic resistant material such as steel”, i.e. a metal casing is present), a first section of which comprises a perimeter wall (Fig. 2 illustrates the rectangular perimeter wall surrounding the transparent window) surrounding an open center within which a transparent armor window (Fig. 2 reproduced below illustrates the transparent armor window 9 and col. 3 ln. 1-3 discloses “Each windshield consists of a ballistic resistant glass panel 9, often referred to as “transparent armor”, mounted in a windshield frame”, i.e. transparent armor window)
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    392
    564
    media_image1.png
    Greyscale


As to claim 2, Luster discloses the through- opening of the windscreen has a rectangular shape whose longer dimension runs widthwise and whose shorter dimension runs height wise (Fig. 2 illustrates the longer dimension of the through-opening 4/5 and the shorter dimension running height wise), and in which the locking mechanisms are mounted on respective opposite margins of the windscreen at widthwise ends of the through-opening (Fig. 9 illustrates element 37 mounted at the widthwise ends). 
.

Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vickers et al. (US 7,174,692 B1) disclose a blast resistant window that may be installed into an armored combat ground vehicle with releasable locking mechanisms. Hafften et al. (US 8,382,191 B2) disclose a vehicle escape window with a transparent armor assembly that provides a certain level of blast protection.  Antonich et al. (US 2012/0124766 A1) disclose an escape window for an armored vehicle with a mechanism that can be pushed through an opening when the locking mechanism allows release.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612